Case 0:19-cv-60270-RKA Document 1-1 Entered on FLSD Docket 01/30/2019 Page 1 of 10
                                                                   1111111111111111111111111111111gli11
                                                                                 71110!1111111111111111111
   (12)   United States Design Patent                                  (10) Patent No.:                  US D771,400 S
          DoVale                                                       (45) Date of Patent:              ** Nov. 15, 2016

   (54)    STADIUM SEAT                                                  5,067,771   A    11/1991   Ellis
                                                                         D332,010    S    12/1992   Powers
   (71)    Applicant: Anthony Joseph DoVale, Roswell, GA                 5,433,502   A     7/1995   Condorodis
                                                                         D360,768    S     8/1995   Hwang et al.
                      (US)                                               5,516,193   A     5/1996   Simpson
                                                                         D376,484    S    12/1996   Gregory
   (72)    Inventor:    Anthony Joseph DoVale, Roswell, GA               5,580,130   A    12/1996   Williams et al.
                        (US)                                             D396,964    S     8/1998   Mullins
                                                                         D412,793    S     8/1999   Neubauer, Jr.
   (**)    Term:        14 Years                                         5,961,178   A    10/1999   Hodson
                                                                         D418,317    S     1/2000   Rand
                                                                         D421,190    S     2/2000   Sagastegui
   (21)    Appl. No.: 29/519,425
                                                                                            (Continued)
   (22)    Filed:       Mar. 4, 2015
   (51)    LOC (10) Cl.                                    06-01                      OTHER PUBLICATIONS
   (52)    U.S. Cl.                                                 OurChairs, www.stadiumchairs.com, Aug. 4, 2014.
           USPC                                          D6/368
   (58)    Field of Classification Search                           Primary Examiner — Ricky Pham
           USPC                      D6/334-336, 360-381, 716,      (74) Attorney, Agent, or Firm — FisherBroyles, LLP;
                                                D6/716.1-716.4      Anthony J. DoVale
           CPC          A47C 1/032; A47C 1/12; A47C 1/16;
                       A47C 1/121; A47C 1/124; A47C 3/16;           (57)                   CLAIM
                 A47C 7/021; A47C 7/56; A47C 7/62; A47C             The ornamental design for the stadium seat, as shown and
                7/407; B6ON 2/02; B6ON 2/686; B63B 29/04            described.
           See application file for complete search history.
                                                                                          DESCRIPTION
   (56)                   References Cited

                      U.S. PATENT DOCUMENTS                         FIG. 1 is a front left perspective view of one aspect of a
                                                                    stadium seat;
          D121,266 S *     7/1940 Archer              297/250.1     FIG. 2 is a front right perspective view of the stadium seat
          2,792,875 A      5/1957 Pirrone                           of FIG. 1;
          3,026,142 A *    3/1962 Holloway            A47C 1/16
                                                        297/252
                                                                    FIG. 3 is a front elevational view of the stadium seat of FIG.
          3,066,980 A   12/1962 Clute                               1;
          3,560,047 A * 2/1971 Davis                 A47C 7/62      FIG. 4 is a left side elevational view of the stadium seat of
                                                     297/188.01     FIG. 1;
          3,994,529   A   11/1976 Lippert                           FIG. 5 is a read elevational view of the stadium seat of FIG.
          D252,658    S * 8/1979 Kressin                 D6/368
          4,190,918   A    3/1980 Harvell                           1;
          4,541,666   A    9/1985 Vanderminden                      FIG. 6 is a top plan view of the stadium seat of FIG. 1;
          D293,282    S   12/1987 Ashford                           FIG. 7 is a right side elevational view of the stadium seat of
          4,715,652   A   12/1987 Ward                              FIG. 1; and,
          4,781,413   A * 11/1988 Shumack, Jr.       A47C 7/021
                                                                    FIG. 8 is bottom elevational view of the stadium seat of FIG.
                                                      297/188.14
          4,824,171 A      4/1989 Hollingsworth                     1.
          4,930,838 A      6/1990 Brabant
          5,058,949 A     10/1991 Hoffman                                            1 Claim, 8 Drawing Sheets
Case 0:19-cv-60270-RKA Document 1-1 Entered on FLSD Docket 01/30/2019 Page 2 of 10


                                                        US D771,400 S
                                                               Page 2


   (56)                      References Cited                              D495,511 S *       9/2004 Dingess           D6/368
                                                                           6,789,494 B2 *     9/2004 Neese         B63B 29/04
                      U.S. PATENT DOCUMENTS                                                                           114/343
                                                                            7,316,452 B2 *    1/2008 Vestweber      A47C 1/16
          D421,191    S       2/2000   Rand                                                                           297/252
          D425,716    S *     5/2000   Jensen            D6/368             D634,951    S * 3/2011 Dreiling            D6/362
          6,203,108   B1      3/2001   Mattison, Jr.                        8,322,784   B2   12/2012 Ayre et al.
          6,352,306   B1 *    3/2002   Dreiling        A47C 1/16            D713,192    S     9/2014 Wood
                                                         297/252        2008/0093902    Al * 4/2008 Jones          A47C 1/16
          D459,602 S          7/2002 Kreiss                                                                          297/252
          D468,548 S *        1/2003 Head, Jr.           D6/368
          6,502,902 Bl        1/2003 Romero                         * cited by examiner
Case 0:19-cv-60270-RKA Document 1-1 Entered on FLSD Docket 01/30/2019 Page 3 of 10


   U.S. Patent         Nov. 15, 2016   Sheet 1 of 8           US D771,400 S




                                                                   ir"
Case 0:19-cv-60270-RKA Document 1-1 Entered on FLSD Docket 01/30/2019 Page 4 of 10


   U.S. Patent         Nov. 15, 2016   Sheet 2 of 8           US D771,400 S




                                  FIG. 2
Case 0:19-cv-60270-RKA Document 1-1 Entered on FLSD Docket 01/30/2019 Page 5 of 10


   U.S. Patent         Nov. 15, 2016   Sheet 3 of 8           US D771,400 S




                                                                        ce)
Case 0:19-cv-60270-RKA Document 1-1 Entered on FLSD Docket 01/30/2019 Page 6 of 10


   U.S. Patent         Nov. 15, 2016   Sheet 4 of 8           US D771,400 S




                                FG 4
Case 0:19-cv-60270-RKA Document 1-1 Entered on FLSD Docket 01/30/2019 Page 7 of 10


   U.S. Patent         Nov. 15, 2016   Sheet 5 of 8           US D771,400 S




                                                                      tr)
Case 0:19-cv-60270-RKA Document 1-1 Entered on FLSD Docket 01/30/2019 Page 8 of 10


    U.S. Patent        Nov. 15, 2016   Sheet 6 of 8           US D771,400 S




                                                                     LID
Case 0:19-cv-60270-RKA Document 1-1 Entered on FLSD Docket 01/30/2019 Page 9 of 10


   U.S. Patent         Nov. 15, 2016   Sheet 7 of 8           US D771,400 S
Case 0:19-cv-60270-RKA Document 1-1 Entered on FLSD Docket 01/30/2019 Page 10 of 10


    U.S. Patent         Nov. 15, 2016   Sheet 8 of 8          US D771,400 S




                                                                    CO
